DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 09/23/2021
Claim 7 has been amended and claims 22-24 have been added
Claims 1-5, 7-9 and 20-24 are presented for examination 
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 7, 8, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carballido (US 2008/0110891) in view of Wszolek (US 4,020,966).

1:  Carballido discloses a metal closure 10 comprising a panel and a depending side wall terminating in a cut edge, the inner surface of the closure having a plurality of coating layers 30, 40, 50 applied such that a first coating layer 30/50 of the plurality of coating layers extends over an entire surface of the closure and a second coating layer 40 of the plurality of coating layers extends over the panel between locations spaced inwardly from the cut edge, wherein the closure further has a sealing compound 60 ([0025]; fig. 1);

wherein a coating thickness at a location between the panel and the cut edge is less than a coating thickness on the panel (fig. 1; because the top surface of the panel includes additional layers including those represented on the sidewalls, the thickness is thinner at the sidewall).

Carballido fails to disclose the sealing panel being disclosed at an outer panel region. Wszolek teaches wherein the closure further has a sealing compound applied to an outer panel region on top of the coating layers, the outer panel region being positioned between the panel and the sidewall (see annotated figure below).


    PNG
    media_image1.png
    406
    516
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the top sealing compound of Carballido to include the compound positioning of Wszolek in order to increase the surface area of the indicia.

2: Carballido-Wszolek discloses the closure according to claim 1, wherein the second coating layer 40 applied to the panel is not applied to the side wall (Carballido; fig. 1).

3: Carballido-Wszolek discloses the closure according to claim 1, wherein the layers applied to the panel provide corrosion resistance and do not contain compounds which would contaminate or taint a product which the closure is intended to be used with (Carballido; [0039]).

7: Carballido-Wszolek discloses a closure according to claim 1, wherein said coating layers comprise a layer selected to resist weakening by plasticisers of the sealing compound, and said layer is present at least in the annular region (Wszolek; col. 5, ll. 1-46).



22: Caballido-Wszolek discloses a closure according to claim 1, wherein the first coating layer 30 of the plurality of coating layers has a substantially uniform thickness over the surface of the closure (Cabillido; fig. 1).

23: Caballido-Wszolek discloses a closure according to claim 1, wherein the second coating layer 50 of the plurality of coating layers has a substantially uniform thickness over the panel (Caballido; fig. 1).


    Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carballido (US 2008/0110891) in view of Wszolek (US 4,020,966) in view of Zapata (US 3,633,781).

5: Carballido-Wszolek discloses the closure according to claim 1 but fails to disclose the layers withstanding the given processes. Zapata teaches wherein the layers applied to the side wall withstand a drawing, curling, threading, and/or lugging process (col. 3, ll. 37-47). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the layers of Carballido-Wszolek to include the processes of Zapata in order to assist in maintaining the durability of the product over time.






Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carballido (US 2008/0110891) in view of Wszolek (US 4,020,966) in view of Doi (US 4,157,143).

9: Carballido-Wszolek discloses the claimed invention as applied to claim 1 but fails to disclose threads or lugs on the cap. Doi teaches the closure according to claim 1 and comprising lugs or a screw thread on an inner surface of the side wall to permit attachment of the closure to a food or beverage container (col. 2, ll. 11-20). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the sidewalls of Carballido-Wszolek to include the lugs or threads of Doi to provide the user an alternate and more ensured sealing mechanism.

7.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carballido (US 2008/0110891) in view of Wszolek (US 4,020,966) in view of Mueller (US4,552,279).

4: Carballido-Wszolek discloses the closure according to claim 1 but fails to disclose a layer only applied to the sidewall. Mueller teaches wherein at least one of the coating layers 17 applied to the side wall is not applied to the panel (only juncture area) 15 (col. 2, ll. 32-40; fig. 2). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the layer placement of Carballido-Wszolek to include the sidewall layer of Mueller in order to assist in maintaining a leak proof seal of the cap to the bottle.


Allowable Subject Matter
Claims 20, 21 and 24 are allowed.


Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. Regarding claim 1, as explained above, fig. 1 of Carballido teaches the top surface of the panel includes additional layers (i.e. 60) including those  (30, 50) represented on the sidewalls. This would ultimately create a greater thickness on the surface of the panel when compared to the sidewall surface; thus meeting the claim limitations. This also holds true for the layers of Wszolek. The rejection has been clarified and respectfully maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735